Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 25, 2019

                                        No. 04-18-00284-CR

                                         Josie L. ALANIZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR1192
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER
        Appellant’s brief was originally due November 12, 2018, but was not filed. Instead,
appellant’s appointed appellate counsel filed a “Motion to Extend Time to File Appellant’s
Brief,” requesting a sixty (60) day extension of time. We granted counsel’s request for an
extension and ordered the brief due on or before January 14, 2019. Neither the brief nor a
motion for extension of time to file the brief has been filed.

        Accordingly, we ORDER appellant’s appointed appellate counsel, Mr. Todd McCray, to
file appellant’s brief in this court on or before February 13, 2019. If neither the brief nor an
extension of time to file the brief is filed in this court on or before the date ordered, the court will
order the appeal abated and remanded to the trial court for a hearing to determine whether
appellant or appointed counsel has abandoned the appeal.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.




                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court